Citation Nr: 0844375	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected left knee total arthroplasty, evaluated as 100 
percent disabling beginning March 8, 2004; 30 percent 
disabling beginning May 1, 2005; and 60 percent disabling 
beginning June 10, 2005.

2.  Entitlement to an effective date prior to July 7, 2003, 
for the grant of special monthly compensation (SMC) based on 
housebound status.

3.  Entitlement to an effective date prior to May 1, 2005, 
for the grant of Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.

4.  Entitlement to an effective date prior to May 1, 2005, 
for the grant of a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).
 



REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2004, 
February 2006, and December 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The appeal was remanded in July 2007 for 
additional development.  The Board's remand instructions were 
fully performed.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

With regard to the issue of entitlement to a higher initial 
rating for service-connected left knee total arthroplasty, 
the Board notes that a July 2004 rating decision granted 
service connection for left total knee arthroplasty with a 
temporary evaluation of 100 percent assigned from March 8, 
2004, and an evaluation of 30 percent assigned from May 1, 
2005.  The 2004 rating decision also noted that, due to the 
veteran's left knee replacement, VA closed out service 
connection for his left knee status post-medial and lateral 
meniscus tears and degenerative joint disease.  Thereafter, 
in September 2004, the veteran entered a notice of 
disagreement as to the initially assigned ratings.  A 
statement of the case was issued in November 2004 and the 
veteran perfected his appeal in December 2004.  Thereafter, 
in a July 2005 rating decision, the veteran was granted a 60 
percent evaluation, effective June 10, 2005.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
veteran has not been awarded a full grant of the benefit 
sought on appeal, and since he did not withdraw his claim of 
entitlement to an increased rating for his left knee 
disability, the matter remains before the Board for appellate 
review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  For the period beginning March 8, 2004, the veteran is in 
receipt of a 100 percent rating, the schedular maximum, for 
his left knee disability.

3.  For the period beginning May 1, 2005, the veteran's left 
knee disability is manifested by subjective complaints of 
daily pain, stiffness, weakness and moderate flare-ups.  

4.  For the period beginning June 10, 2005, the veteran's 
left knee disability is manifested by subjective complaints 
of daily pain, stiffness, weakness, repeated effusion and 
moderate weekly flare-ups with objective evidence of a well-
healed scar, bony joint enlargement, crepitus, effusion, 
tenderness, and moderate weakness, range of motion from 20 to 
65 degrees with decreasing ranges of motion on repetition due 
to pain and lack of endurance.

5.  A rating decision dated in February 2004 granted SMC 
based on housebound status, effective July 7, 2003, and 
denied DEA benefits under Title 38, United States Code, 
Chapter 35.  The veteran was notified of this decision on 
February 17, 2004.  The veteran did not appeal this decision 
as to these two issues.

6.  By rating decision dated in February 2006, the RO granted 
DEA benefits under Title 38, United States Code, Chapter 35 
and TDIU, both effective May 1, 2005.

7.  After February 17, 2004 but prior to May 1, 2005, there 
is no communication from the veteran or his representative 
that constitutes a request to reopen the veteran's claim for 
DEA benefits under Title 38, United States Code, Chapter 35.

8.  When the veteran filed his initial claim for VA benefits 
in June 1993, there was a pending request for TDIU.

9.  The veteran could deduce from a rating decision dated in 
April 1994 and issued on May 12, 1994, that he was not in 
receipt of TDIU and, accordingly, the pending TDIU claim was 
deemed denied.  The veteran did not enter a timely notice of 
disagreement as to such denial.

10.  On May 24, 2004, the veteran filed a formal claim for 
TDIU.

11.  After May 12, 1994 but prior to May 24, 2004, there is 
no communication from the veteran or his representative that 
constitutes a claim for TDIU.

12.  In the year prior to May 24, 2004, the medical evidence 
does not show that the veteran's service- connected 
disabilities were of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for service-
connected left total knee arthroplasty, evaluated 100 percent 
disabling beginning March 8, 2004; 30 percent disabling 
beginning May 1, 2005; and, 60 percent disabling beginning 
June 10, 2005 have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2008).

2.  Because the effective date of July 7, 2003, for the grant 
of SMC based on housebound status is final, the claim cannot 
be reviewed on the merits. 
38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).

3.  The requirements for an effective date prior to May 1, 
2005, for the grant of DEA benefits under Title 38, United 
States Code, Chapter 35 have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  

4.  The requirements for an effective date of May 24, 2004, 
for the grant of TDIU have been met.  38 U.S.C.A. §§ 5110, 
7105(b), (c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
3.400, 20.201, 20.302 (2008); Ingram v. Nicholson, 21 Vet. 
App. 232 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected left knee disability, which is currently 
evaluated 60 percent disabling, as well as earlier effective 
dates for the award of SMC based on housebound status, DEA 
benefits under Chapter 35, Title 38, United States Code, and 
TDIU.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA. 66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  With regard to the veteran's 
initial rating and earlier effective date claims, the Board 
notes that he was not adequately advised of the VCAA until 
August 2007, after the issuance of the rating decisions at 
issue.  

However, for the reasons discussed below, the Board finds 
that VA's failure to provide fully compliant VCAA 
notification prior to the initial unfavorable AOJ decisions 
was not prejudicial to the veteran.  The Board notes that, 
while the August 2007 letter was provided after the issuance 
of the initial decisions, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2008) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, 
regarding the veteran's initial rating and effective date 
claims, after fully compliant VCAA notice was provided in 
August 2007, they were readjudicated in an October 2007 
supplemental statement of the case.  Moreover, in December 
2007, the veteran indicated that, with regard to his initial 
rating and earlier effective date claims decided herein, he 
had furnished VA with all evidence and requested that his 
appeal be forwarded to the Board.  Finally, the veteran was 
furnished notification pursuant to the Court's recent 
decision Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in 
May 2008, and the increased rating and effective date claims 
were readjudicated in the June 2008 supplemental statement of 
the case.

Therefore, while failure to provide pre-adjudicative VCAA 
notice is presumed to create prejudicial error, see Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007), the Board finds 
that the defect with regard to the timing of the VCAA notice 
is harmless because of the thorough and informative notices 
provided throughout the adjudication process, which will be 
discussed in greater detail below, and because the veteran 
has had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the AOJ subsequent to receipt of the required 
notice.  Indeed, the veteran has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  Thus, there has been no prejudice to 
the veteran, and any defect in the timing of the notice has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide.  Pelegrini, 18 Vet. App. at 120-121.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. 
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).)

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, relevant to all 
claims decided herein, the August 2007 letter advised the 
veteran of the evidence that VA would attempt to obtain and 
what evidence he was responsible for identifying or 
submitting to VA.  Additionally, pertinent to his initial 
rating claim, the August 2007 letter informed him that the 
evidence must show that his service-connected condition had 
gotten worse.  With regard to the veteran's effective date 
claims, the veteran was advised in the August 2007 letter 
that effective date determinations were based on when the 
claim was received and when the evidence shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards.  

Additionally, the August 2007 letter provided him with 
additional notification pertinent to the evidence necessary 
to substantiate a disability rating and an effective date for 
the disabilities now on appeal in accordance with 
Dingess/Hartman, supra. 

The Board notes that with respect to appeals of initially 
assigned disability ratings such as the instant case, the 
additional notice requirements recently set forth by the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), do 
not apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2008); see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  In any event, the veteran has been 
provided notification pursuant to Vazquez-Flores as detailed 
above.

The Board notes that the veteran, through his attorney, has 
submitted correspondence which purported to allege that under 
the VCAA VA must notify him of "the existence of negative 
evidence and how to counter this evidence."  
See, e.g., a December 4, 2007 Statement in Support of Claim.  
However, the United States Court of Appeals for the Federal 
Circuit has specifically found that VCAA notice "may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007) at 1062.  

The Court has further stated that since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . it would be 
senseless to construe that statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."  
See Locklear, supra at 415 (2006).  Therefore, the attorney's 
contention is meritless.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. 
See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  As noted 
above, because all of the content requirements of a VCAA 
notice have been fully satisfied in this case, there is no 
prejudicial error to the veteran in deciding these claims.

With respect to the duty to assist, VA treatment records, 
Social Security Administration (SSA) records, private medical 
records, and several VA examination reports were obtained.  
He has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claims.  In this regard, the Board notes that the 
National Personnel Records Center (NPRC) indicated in July 
1993 that there were no medical records on file and the 
veteran's military service fell in the fire-related time 
period.  NPRC also reported that the veteran's dental and 
clinical records could not be reconstructed.  However, such 
are not pertinent to the issues in the present appeal.

The duty to assist also includes providing the veteran with 
an examination when necessary to decide the claim.  The Board 
notes that with regard to his initial rating claim, the 
veteran's left knee disability was evaluated at VA 
examinations in October 2004, October 2005, July 2006, and 
October 2006.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the veteran's increased rating claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.



II.  Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7. All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.



The veteran's service-connected left knee total knee 
arthroplasty has been evaluated under Diagnostic Code 5055 as 
100 percent disabling beginning March 8, 2004; 30 percent 
disabling beginning May 1, 2005; and, 60 percent disabling 
beginning June 10, 2005, pursuant to Fenderson, supra.  The 
veteran claims that he is entitled to initial ratings in 
excess of those already assigned.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As detailed in the Introduction, the currently assigned 
ratings for the veteran's service-connected left total knee 
arthroplasty are as follows: 100 percent disabling beginning 
March 8, 2004; 30 percent disabling beginning May 1, 2005; 
and, 60 percent disabling beginning June 10, 2005.  Such 
evaluations have been assigned pursuant to Diagnostic Code 
5055.  

Diagnostic Code 5055, which governs knee replacements 
(prosthesis), provides for a 100 percent rating evaluation 
for one year after implantation of the prosthesis.  A 60 
percent rating is warranted where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Where there are intermediate degrees of 
residual weakness, pain, or limitation of motion, rating is 
done by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261, and 5262, relating to ankylosis of the knee, limitation 
of extension of the leg, and impairment of the tibia and 
fibula, respectively.  A minimum rating of 30 percent is 
warranted for a prosthetic knee replacement.

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, a 30 percent rating 
is warranted.  Where there is ankylosis of the knee with 
flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Where there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 degrees 
or more, a 60 percent rating is assigned.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal 
range of knee motion is 140 degrees of flexion and zero 
degrees of extension.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with slight knee or ankle 
disability warrants a 10 percent rating. Malunion of the two 
bones with moderate knee or ankle disability warrants a 
rating of 20 percent. Malunion of the two bones with marked 
knee or ankle disability warrants a rating of 30 percent. 
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating.

        A.  Period Beginning March 8, 2004

The Board notes that the veteran underwent a total left knee 
replacement on March 8, 2004.  As such, he was assigned a 100 
percent temporary evaluation effective March 8, 2004, based 
on surgical or other treatment necessitating convalescence, 
and then, beginning May 1, 2004, he was assigned a 100 
percent disability rating in contemplation of Diagnostic Code 
5055, which provides for a 100 percent rating evaluation for 
one year after implantation of the prosthesis.  As the 
veteran has been assigned the maximum evaluation of 100 
percent for his left knee disability for the period beginning 
March 8, 2004, the Board finds that he is already in receipt 
of the maximum benefit for this time period and further 
discussion is not necessary.

        B.  Period Beginning May 1, 2005

The veteran claims that he is entitled to an initial rating 
in excess of 30 percent for the period beginning May 1, 2005.  
As such period is after the veteran's total left knee 
replacement, he has been evaluated under Diagnostic Code 
5055.  The Board notes that there is little evidence 
pertinent to the increased rating claim for this period.  The 
veteran's lower extremities are referenced a handful of times 
in private records pertaining to treatment of a non service-
connected disability, and are noted to be without evidence of 
edema.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  As such, the veteran has been assigned a rating 
of 30 percent, the minimum evaluation under Diagnostic Code 
5055.

As there is no evidence of chronic residuals consisting of 
severe painful motion or weakness in the left knee, the Board 
finds that the veteran is not entitled to an initial rating 
in excess of 30 percent under Diagnostic Code 5055 for this 
period.  
Furthermore, the Board has considered whether the veteran is 
entitled to a rating in excess of 30 percent for his left 
knee disability under Diagnostic Codes 5256, 5261, and 5262, 
as directed by Diagnostic Code 5055.  However, pertinent to 
Diagnostic Code 5256, there is no evidence of ankylosis of 
the left knee.  Also, regarding Diagnostic Code 5261, there 
is no evidence that the veteran has limitation of left leg 
extension to 30 degrees or more, even when taking into 
consideration his complaints of moderate pain, weakness, and 
fatigue.  See DeLuca, supra.  Finally, with respect to 
Diagnostic Code 5262, there is no evidence of malunion or 
nonunion of the tibia and fibula.  Therefore, the Board finds 
that there is no evidence of total knee replacement residuals 
warranting a rating in excess of 30 percent under Diagnostic 
Codes 5256, 5261, or 5262.

As a result, the Board finds that the veteran is not entitled 
to an initial rating in excess of 30 percent for the period 
beginning May 1, 2005.

        C.  Period Beginning June 10, 2005

The veteran claims that he is entitled to an initial rating 
in excess of 60 percent for the period beginning June 10, 
2005.  For this period, the Board finds that the veteran's 
left knee disability is manifested by subjective complaints 
of daily pain, stiffness, weakness, repeated effusion and 
moderate weekly flare-ups with objective evidence of a well-
healed scar, bony joint enlargement, crepitus, effusion, 
tenderness, and moderate weakness, range of motion from 20 to 
65 degrees with decreasing ranges of motion on repetition due 
to pain and lack of endurance.

Specifically, at a June 2005 VA examination, the veteran 
complained of increased left knee pain.  It was noted that X-
rays revealed no hardware complications and small left knee 
joint effusion.  The veteran complained of daily pain, 
stiffness, weakness, and effusion in his left knee.  Flare-
ups occurred weekly and caused a decreased range of motion 
and pain.  Functional impairment occurred because his 
ambulation and standing was limited, and he used a cane.  He 
denied dislocation.  Physical examination revealed that the 
veteran ambulated with an antalgic gait with poor propulsion.  
Flexion was from 20 to 65 degrees.  There was evidence of 
bony joint enlargement, crepitus, effusion, tenderness, 
painful movement and weakness.  The veteran's range of motion 
immediately decreased with attempts at repeated flexion, from 
25 to 55 degrees.  The major functional impact was pain and 
lack of endurance with repetitive use.  The examiner could 
not determine additional limitation following repetitive use 
during flare-ups because such would be resorting to 
speculation.  It was noted that the knee joint was painful 
throughout all ranges of motion.  The examiner diagnosed 
ongoing musculoligamentous strain of the left knee with a 
previous left total knee replacement.

An August 2005 letter from J.P.K., M.D., reflects that the 
veteran's service-connected condition has continued to 
deteriorate and because of his pain, limitation of motion and 
loss of functional ability he was unable to return to any 
kind of gainful employment.

An October 2005 VA examination reflects that the veteran had 
muscle weakness in both knees without muscle atrophy or 
spasm.  There was no joint swelling, effusion, tenderness, or 
laxity.  The veteran flexed both knees from 5 to 60 degrees.  
No ligamentous laxity was noted and he had well-healed scars 
over both knees.  One additional range of motion exercise in 
each from 10 degrees to 50 degrees, all with moderate pain, 
weakness, and fatigue, but no incoordination.  The major 
functional impact was pain and weakness with repetitive use.  
The examiner noted that he could not determine additional 
limitation following repetitive use during flare-ups because 
such would be speculation.  Musculoligamentous strain of both 
knees was diagnosed and it was noted that the veteran had 
bilateral total knee arthroplasties. No hardware 
complications were noted on X-rays.

An October 2006 VA examination reflects that the veteran had 
range of left knee motion from 5 to 80 degrees of flexion.  
X-rays showed a total knee arthroplasty.  There was no 
evidence of loosening, wear, or subsidence.  

The Board notes that although the veteran ambulated with an 
antalgic gate and utilized a cane during the October 2006 VA 
examination, subsequent VA outpatient records dated from 
November 2006 to May 2008 demonstrate the veteran ambulated 
with a normal unassisted gait, and he specifically denied 
gait, strength or balance problems at these times.  Indeed, 
the veteran indicated in an August 2007 VA outpatient record 
that he was working in the yard, pulling weeds and growing 
tomatoes, and that he mowed lawns for older women in his 
neighborhood.

The veteran has been assigned a 60 percent rating for this 
period under Diagnostic Code 5055 in contemplation of chronic 
residuals of severe pain and weakness, as demonstrated by the 
objective evidence of record, as well as subjective 
complaints of daily pain, stiffness, weakness, repeated 
effusion and moderate weekly flare-ups with objective 
evidence of a well-healed scar, bony joint enlargement, 
crepitus, effusion, tenderness, and moderate weakness, range 
of motion from 20 to 65 degrees with decreasing ranges of 
motion on repetition due to pain and lack of endurance.  
However, the Board finds that the veteran is not entitled to 
an initial rating in excess of 60 percent under Diagnostic 
Code 5055 beginning June 10, 2005, as such time period is 
beyond one year from the date of the implantation of the 
prosthesis.  Moreover, there is no other diagnostic code 
pertinent to the evaluation of knee disabilities that allows 
for a rating in excess of 60 percent, including those 
pertaining to amputation.  Therefore, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
60 percent for the period beginning June 10, 2005.

        D.  Other Considerations

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the veteran has a residual scar 
associated with his left knee replacement.  However, such has 
consistently been described as well-healed.  Therefore, the 
Board finds no basis upon which to assign higher initial 
ratings for the veteran's service-connected left knee 
disability as a review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes during any period.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a higher 
initial rating for service-connected left total knee 
arthroplasty, evaluated as 100 percent disabling beginning 
March 8, 2004; 30 percent disabling beginning May 1, 2005; 
and, 60 percent disabling beginning June 10, 2005.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7.

III.  Effective Date Claims

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  See 38 C.F.R. § 3.400 (2008).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2008).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

        A.  SMC based on housebound status

The veteran has never filed a claim for SMC based on 
housebound status.
Instead, in a February 2004 rating decision the RO granted 
SMC based on housebound status in conjunction with the grant 
of service connection for a right knee disability and 
assignment of a 100 percent disability rating.  An effective 
date of July 7, 2003 was assigned.  The veteran was notified 
of this decision on February 17, 2004.  He did not appeal 
this decision.

A subsequent June 2004 rating decision determined that there 
was clear and unmistakable error (CUE) in the effective date 
assigned to the award of SMC based on housebound status and 
established the correct effective date as July 28, 2003.  
However, in a subsequent November 2006 rating decision the RO 
re-established July 7, 2003 as the proper effective date for 
SMC based on housebound status, which the veteran then 
appealed. 

As the veteran did not file a timely appeal as to the portion 
of the February 2004 rating decision which established an 
effective date of July 7, 2003 for SMC based on housebound 
status, the decision is final in the absence of CUE.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a) see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). (There is no free-
standing claim for an earlier effective date, and once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of CUE.)  
No allegations of CUE in the February 2004 rating decision 
have been raised by the veteran, who is represented by 
counsel.

Indeed, there have been no arguments presented concerning 
this claim whatsoever in the veteran's December 2006 Notice 
of Disagreement and February 2007 Form 9.

Accordingly, the Board concludes that the February 2004 
rating decision which established July 7, 2003 as the 
appropriate effective date for SMC based on housebound status 
is final, and the claim for an earlier effective date must be 
dismissed.  See Rudd, supra.

        B.  DEA benefits under Chapter 35, Title 38, United 
States Code  

As with the claim for SMC based on housebound status, the 
veteran has never filed a formal claim for entitlement to DEA 
benefits under Chapter 35, Title 38, United States Code.  
Instead, in the above-referenced February 2004 rating the RO 
considered the veteran's entitlement to such benefits in 
conjunction with granting a temporary 100 percent evaluation 
for the veteran's service-connected right knee disability.  
The veteran was notified of the RO's determination by a 
letter dated February 17, 2004.  No appeal as to this issue 
was filed within one year of notification of the February 
2004 denial; therefore, the decision became final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  Therefore, as the 2004 rating 
decision was a final adjudication as to the claim for DEA 
benefits under Chapter 35, Title 38, United States Code, the 
only recourse for the veteran was to file a claim to reopen.  
He did not do so.  

A February 2006 rating decision granted DEA benefits under 
Chapter 35, Title 38, United States Code in conjunction with 
the grant of TDIU.  An effective date of May 1, 2005 was 
assigned, which the veteran has appealed.  

Prior to May 1, 2005 but after the February 17, 2004 
notification, no claim for DEA benefits under Chapter 35, 
Title 38, United States Code was received.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The mere 
receipt of medical records is not sufficient to constitute a 
claim for benefits.  The record does not include any 
communication from the veteran or his attorney received after 
the February 17, 2004 notification and prior to May 1, 2005 
that may reasonably be construed as an indication he was 
seeking to reopen his claim for DEA benefits under Chapter 
35, Title 38, United States Code, and neither the veteran or 
his counsel has pointed to any such communication.  38 
U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  Even an informal claim 
must identify the benefit sought.

Accordingly, the Board concludes that an effective date 
earlier than May 1, 2005 for DEA benefits under Chapter 35, 
Title 38, United States Code is not warranted in this case.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2008).

        C.  TDIU

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  
Claims for TDIU are considered claims for increased ratings 
and are subject to the same rule.  Hurd v. West, 13 Vet. App. 
449 (2000).
Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. 
See Harper v. Brown, 10 Vet App 125, 126 (1997).  Thus, three 
possible dates may be assigned depending on the facts of the 
case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim 
by a year or less, the date that the increase is 
shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim 
by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  
The Board will therefore first determine the date of receipt 
of the veteran's claim, then proceed to consider whether the 
evidence showed entitlement prior to the assigned effective 
date for TDIU.

Additionally, when a veteran indicates to VA that his service 
connected disabilities have made him unemployable, this is to 
be considered a claim for TDIU.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001).  An informal claim may be 
inferred from VA medical treatment notes indicating that the 
veteran claims or has been found to be unemployable.  Id.

The veteran filed a formal claim for TDIU on August 17, 2005.  
The RO granted TDIU in a February 2006 rating decision and 
assigned an effective date of May 1, 2005, the date the 
veteran was no longer in receipt of a 100 percent disability 
rating for his service-connected left knee disability.  He 
had previously submitted a formal claim for TDIU on May 24, 
2004.  The RO responded in a July 2004 rating decision that 
the issue was "moot" in light of the veteran's receipt of a 
100 percent disability rating for his service-connected left 
knee disability.  However, for establishing the appropriate 
effective date in the instant case, the Board will examine 
the record to determine whether the veteran filed an informal 
claim for TDIU prior to May 24, 2004 or whether the evidence 
showed entitlement to TDIU in the year prior to May 24, 2004.  
See Harper, supra.

The Board has granted earlier effective dates for the 
veteran's left knee, left shoulder and right hip disabilities 
as of June 10, 1993.  In light of such, the veteran was 
eligible for schedular consideration of TDIU as of June 10, 
1993.  In other words, as of June 10, 1993 he was service-
connected for two or more disabilities, with one ratable at 
40 percent or more, with a combined 70 percent rating.  The 
"one" service-connected disability includes disabilities of 
one or both lower extremities and disabilities from a common 
etiology or single accident; accordingly, the veteran met the 
schedular criteria listed in 4.16(a) at that time.  See 
38 C.F.R. § 4.16.  

The Board agrees with the veteran's counsel that an informal 
claim TDIU was made in 1993.  Specifically, at the time of 
the veteran's initial claim in 1993, he indicated that he was 
not employed.  In a VA examination report from 1993 the 
veteran, after describing the severity of his knee pain, 
noted he was forced to quit farming and ranching in 1989.  In 
addition a 1993 statement from the veteran's spouse indicates 
due to pain from his service-related injuries the veteran 
could "scarcely work at all."
Accordingly, these documents can be interpreted as an 
informal claim for a TDIU rating.  The question then becomes 
whether the TDIU claim was "deemed denied" by the May 1994 
rating decision.  In Ingram v. Nicholson, 21 Vet. App. 232, 
243 (2007), the Court held that "a reasonably raised claim 
remains pending until there is either a recognition of the 
substance of the claim in a RO decision from which the 
claimant could deduce the claim was adjudicated or an 
explicit adjudication of a subsequent "claim" for the same 
disability."  The Board finds that veteran could deduce from 
the May 1994 rating decision, which denied service connection 
for knee, shoulder and hip injuries that he was not in 
receipt of a TDIU rating.  In other words, as service 
connection was denied for the claims and no compensable 
disability rating was established, the veteran could 
reasonably deduce that he was not in receipt of TDIU.  As the 
Court stated in Ingram:

	It is reasonable to say that an appellant who receives a 
disability rating that is less than 100% has notice of 
how his conditions have been rated and has the 
opportunity to appeal the rating decision.  Even if he 
does not have a clear understanding of TDIU, he does 
have a clear statement of which disability is being 
rated and the fact that the Secretary has declared it to 
be less than 100% disabling.  Hence, an appellant's 
ignorance of a particular reason for the denial of a 
total disability rating does not preclude him from 
understanding that an appealable decision has been made 
concerning his claims.  

Id. at 248.  Accordingly, the informal claim for TDIU raised 
by the veteran in 1993 was "deemed denied" by the May 1994 
rating decision. 

The question then becomes whether filed a timely appeal as to 
the denial of TDIU in May 1994.  In July 1994, the veteran 
submitted a statement which reads, "In reference to [the 
rating decision] in which you denied me service connection 
for my knee, shoulder, and hip which were injured in the 
[s]ervice I want to know how you could have possibly arrived 
at your decision since when I requested all my [s]ervice 
[m]edical records I was informed that they had all been 
burned and none were available?!?!?!  Since you evident[ly] 
have my [m]edical [records] I here with ask that I receive a 
copy of same.  Please explain how you arrived at the decision 
of no [s]ervice connection."

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review. 
38 C.F.R. § 20.201 (1994), (2008).

Although cognizant of the fact that it must liberally 
construe statements from claimants, see EF v. Derwinski, 1 
Vet. App. 324, 326 (1991), the Board finds that the veteran's 
July 1994 statement does not constitute a notice of 
disagreement as to the denial of his TDIU claim.  The veteran 
only references "the decision of no [s]ervice connection" 
for his knee, shoulder and hip injuries, as well as the loss 
of his service medical records.  No mention of 
unemployability was made.  Accordingly, since the veteran did 
not express disagreement with the May 1994 rating decision 
couched in terms of his unemployability due to the 
disabilities for which he sought service connection, the July 
1994 correspondence, though timely, was clearly not a NOD as 
to the denial of TDIU.  See 38 C.F.R. § 20.201; see also 
Brannon v. West, 12 Vet. App. 32 (1998) (although the Board 
must interpret an appellant's submissions broadly, the Board 
is not required to conjure up issues that were not raised by 
the appellant).  

There are no other communications from the veteran within one 
year of the May 1994 rating decision which could reasonably 
construed as a NOD for the denial of TDIU.  The Board 
acknowledges the veteran's November 1994 statement from the 
veteran's former representative which notes "It is requested 
that this letter be associated with the veteran's claims 
folder and considered as an informal claim for any and all 
benefits due him with corresponding effective date.  Its 
purpose is to establish an effective date of possible future 
award."  By no stretch of the imagination does this 
correspondence express disagreement with the May 1994 rating 
decision as to TDIU or desire for appellate review.  Thus, 
the May 1994 rating decision is final as to the denial of 
TDIU in the absence of CUE.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  No 
allegations of CUE in the May 1994 rating decision have been 
raised by the veteran, who is represented by counsel.

There are no other communications from the veteran between 
the May 1994 rating decision and May 24, 2004, which could be 
reasonably construed as a claim for TDIU.  In this regard, 
the above-referenced the November 1994 "informal claim for 
any and all benefits. . . . to establish an effective date 
for possible future award" does not constitute a request for 
TDIU benefits from VA, in that this statement does not show a 
specific intent to file for TDIU benefits at that time.  See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal 
claim must identify "the benefit sought" as required by 
section 3.155(a)).


In this connection, the Board observes that if such a vague 
statement were to qualify as an informal claim for any and 
all future benefits, effective as of the date of the 
communication, any claimant could submit such a statement to 
"bookmark" effective dates.  Such is manifestly not the 
intent of the law governing VA disability compensation 
benefits.  Rather, under the law an application or claim for 
VA benefits must encompass a reasonably specific 
identification of the benefit sought.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The mere receipt of medical records is not sufficient to 
constitute a claim for benefits.  The record does not include 
any communication from the veteran received after the May 12, 
1994 notification and prior to May 24, 2004 that may 
reasonably be construed as an indication he was seeking TDIU.  
38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  Even an informal claim 
must identify the benefit sought.

Accordingly, the record establishes that the veteran first 
filed a claim of entitlement to TDIU on May 24, 2004.  This, 
however, does not end the Board's inquiry.  The Board must 
also address whether the evidence showed entitlement to TDIU 
in the year prior to May 24, 2004.  See Harper, supra.

The veteran's records between May 24, 2003 and May 24, 2004 
do not show an increase in disability indicative of 
unemployability due to service-connected disabilities.  The 
veteran's ratings for his knee, shoulder, and right hip 
disabilities have been constant throughout this period, and 
there is no indication in the medical evidence that these 
disabilities worsened during this time.  There is no 
indication of any greater impairment, altered treatment or 
unemployability that began on or after May 24, 2003 in 
relationship to any of the veteran's service connected 
disabilities.  Indeed, during a May 2003 VA examination the 
veteran reported that he quit working as a farmer after his 
wife passed away in 1994 and "has worked intermittently for 
a few hours here and there to help out people in the farming 
community, but has not worked full time."  The evidence of 
record accordingly does not show that the veteran became 
unemployable in the year prior to May 24, 2004 solely due to 
service-connected disabilities.

Accordingly, the Board concludes that an effective date 
earlier than May 24, 2004 for TDIU is not warranted in this 
case.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2008).


ORDER

A higher initial rating for service-connected left total knee 
arthroplasty, evaluated as 100 percent disabling beginning 
March 8, 2004; 30 percent disabling beginning May 1, 2005; 
and, 60 percent disabling beginning June 10, 2005, is denied.

Entitlement to an effective date earlier than July 7, 2003, 
for the grant of SMC based on housebound status is denied.

Entitlement to an effective date earlier than May 1, 2005, 
for the grant of DEA benefits under Chapter 35, Title 38, 
United States Code is denied.

An earlier effective date of May, 24, 2004, is assigned for 
the grant of TDIU, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


